Case 5:19-cv-05015-PKH Document 1 Filed 01/28/19 Page 1 of 7 Page|D #: 1

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case AlleM that the Defendant Owes the Plaintiff a Sum of Money

 

 

 

 

 

ns mng CBOKU,RN‘SAS
UNITED STATES DISTRICT CoUR’i'ES‘Em‘mn
for the j AN 2 8 lms
Westem District of Arkansas DOUGLAS F. YOUNG, Cle\'k
. B
civil Divislon y °°P'“’°""
.L T . T : ` .. *’ o `
JOHNM EA o&LAuRlNAT LEA o CaSeNo. /§/ ici/3 7 !5//
§ (to be filled in by the Clerk ’s O_Hice)
Plaintij§f(s) )
(Write the fizll name of each plainti[fwho is filing this complaint. - _
lf the names of all the plaintiffs cannot fit in the space above, § Jury Trlal' (check ane) Yes ENC
please write “see attached ” in the space and attach an additional
page with the fidl list of names. ) )
_v_ )
)
MONEYGRAM lNTERNATlONAL, lNC )
)
)
Defenddnt(s) )
(Write the full name of each defendant who is being sued If the )
names of all the defendants cannot fit in the space above, please )
write “see attached ” in the space and attach an additional page )

with the fizll list of names.)

COMPLAINT FOR A CIVIL CASE ALLEGING THAT THE

DEFENDANT OWES PLAINTIFF A SUM OF MONEY
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintii`f(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name JOHN M. LEATO & LAUR|NA T. LEATO
Street Address 890 CHOATE PLACE ClR.
City and County PEA R|DGE (BENTON)
State and Zip Code ARKANSAS 72751-2971
Telephone Number (479) 488-6377 & (260) 750-3863
E-mail Address JML6‘| LTL63@AOL.COM

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknawn). Attach additional pages if needed.

Pagelof 6

 

Case 5:19-cv-05015-PKH Document 1 Filed 01/28/19 Page 2 of 7 Page|D #: 2

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alle§ing that the Defendant Owes the Plaintiff a Sum of Money

 

Defendant No. 1

 

 

 

 

 

Name CHR|STOPHER M. RYAN, Esq. MONEYGRAM |NT‘L, lNC.
10b OI‘ Tifle (z`fknown) LEGAL COUNSEL

Street Address 2828 N. HARWOOD STREET 15TH FLOOR

City and County DALLAS

State and Zip Code TEXAS 75201

Telephone Number 214-999-7651

 

E-mail Address nfknown) CRYAN@MONEYGRAM.GOM

 

Defendant No. 2

Name

 

Job or Title (ifknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (ifknown)

 

 

Defendant No. 3

Name

 

10b OI° Tifl€ (ifknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (1fknown)

 

 

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

 

E-mail Address (;‘fknown)

 

Page 2 of 6

Case 5:19-cv-05015-PKH Document 1 Filed 01/28/19 Page 3 of 7 Page|D #: 3

Pro Se 6 (Rev, 12/16) Complaint for a Civil Cue AlleM that the Defendant Owes the P|aintiff a Sum of Money
II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

l. lf the plaintiff is an individual
The plaintiff, (name) JOHN M. LEATO & LAUR|NA T. LEATO , is a citizen of the
State Of (name) ARKANSAS

 

 

2. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintij” is named in the complaint, attach an additional page providing the
same information for each additional plainti]ji )

B. The Defendant(s)

 

l. Ifthe defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

 

2. If the defendant is a corporation
The defendant, (name) MONEYGRAM |NTERNAT|ONAL, lNC. , is incorporated under
the laws of the State of (name) TEXAS , and has its

 

principal place of business in the State of (name) TEXAS

 

Or is incorporated under the laws of goreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant )

C. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 6

 

Case 5:19-cv-05015-PKH Document 1 Filed 01/28/19 Page 4 of 7 Page|D #: 4

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case All§@l_g that the Defendant Owes the P|aintiff a Sum of Money

III.

MONEYGRAM OWES US FOR 34 FRAUD |NDUCED WIRE TRANSFERS FROM 03/28/2008 TO
10/12/2008 TOTAL|NG $47,475.00. (EXH|B|T A). lN ADD|T|ON TO 4 FRAUD |NDUCED W|RE
TRANSFER FROM 01/28/2010 TO AUGUST 16, 2011 TOTAL|NG $16,358.93. (EXH|B|T B). F|NALLY,
SOLD 12 FRAUD |NDUCED MONEY ORDERS AT $520.35 EACH TOTAL|NG $6,244.20.(EXH|B|T o

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

The defendant, (name) MONEYGRAM |NTERNAT|ONAL, |NC , owes the plaintiff (speczyj) the
amount) $ 70,078_13 , because (use one or more of the jbllowing, as appropriate)l
A. On a Promissory Note

On (date) , the defendant signed and delivered a note promising to pay the plaintiff
on (date) the sum of (speczyj) the amount) $ with interest at the rate
of (specij§) the amounr) percent. The defendant has not paid the amount due and owes

(state the amount of unpaid principal and interest) $ . A copy Ofthe nOte is attached as aIl

exhibit Or is summariZed belOW. (Attach the note or summarize what the document says.)

 

On an Account Between the Parties
The defendant owes the plaintiff (specij§) the amoum) $ . This debt arises from an

account between the parties, based 0n (state the basis, such as an agreement between a credit-card company and a
credit-card holder)

 

The plaintiff sent the defendant a Statement of the account listing the transactions over a certain period
and showing the bills sent, the payments received or credits approved, and the balance due. The
defendant owes (speczj/y the amount) $ . Copies of the bills or account statements are

attached as exhibits Or summarized belOW. (Attach the statements or summarize what they say.)

 

Page 4 of 6

Case 5:19-cv-05015-PKH Document 1 Filed 01/28/19 Page 5 of 7 Page|D #: 5

PART ll PAGE 4

C.) CONT|NUED

MONEYGRAM OWES US FOR 34 FRAUD |NDUCED W|RE TRANSFERS FROM 03/28/2008 TO 10/12/2008
TOTAL|NG $47,475.00. (EXH|B|T A). |N ADD|T|ON TO 4 FRAUD |NDUCED W|RE TRANSFER FROM
01/28/2010 TO AUGUST 16, 2011 TOTAL|NG $16,358.93. (EXH|B|T B). F|NALLY,

SOLD 12 FRAUD |NDUCED MONEY ORDERS AT $520.35 EACH TOTAL|NG $6,244.20 (EXH|B|T C). A
GRAND TOTAL OF FRAUDULENT ACTS = $ 70, 078.13.

 

Case 5:19-cv-05015-PKH Document 1 Filed 01/28/19 Page 6 of 7 Page|D #: 6

Pro Se 6 (Rev. 12/l6) Complaint for a Civil Casc Alleging that the Defendant ()wes the Plaintiffa Sum of Monc_\'

C. For Goods Sold and Delivered

The defendant owes the plaintiff (specgfv the amoum) $ , for goods sold and delivered

by the plaintiff to the defendant from (daw) to /dare_)

D. For Money Loaned
The defendant owes the plaintiff (spec(fy the amon/m $ , for money the plaintiff loaned

the defendant on /daze)

E. For Money Paid by Mistake
The defendant owes the plaintiff (.\pecijj) the amount) $ 70,078.13 for money paid by mistake to

the defendant on (dme) 03/03/2008 , when the defendant received the payment from /s/)ect/_\" who

 

 

 

paid and describe the circumstances ofthe payment)

LAUR|NA T GLAROS-LEATO (V|CT|M) PA|D |N FRAUDULENT SCAM FROM DATE 3/8/2008 THRU
8/16/2011; WH|LE US|NG MONEYGRAM |NTERNAT|ONAL, lNC.

 

 

F. For Money Had and Received

The defendant WaS paid mOl]ey tspecijj’ the amount) $ On (date) by

(identijj’ who paid and describe the circumstances ofthe payment)

 

lt is unjust for the defendant not to pay the plaintiff the money received because (explam the reason such as

that the money was intended to /)e paid to the plaintiff or was paid by coercion duress or_fraua'. or was an ove)pa'\"ment or a

deposit to be returned)

IV. Relief

State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages

l’agc 5 of 6

 

 

Case 5:19-cv-05015-PKH Document 1 Filed 01/28/19 Page 7 of 7 Page|D #: 7

Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleg_i_r§ that the Defendant Owes the Plaintiff a Sum of Money

 

WE ARE F|NANC|ALLY DESTROYED AS A RESULT OF OUR EXPOSURE TO FRAUDULENT ACTIV|T|ES
FROM 03/01/2008 TO TODAY WE BOTH HAVE BEEN A V|CT|M OF l.D. THEFT FRAUD. (EXH|B|T D). |N
ADDlT|ON, ON 10/31/2017 HAD TO F|LE CHAPTER 7 BANKRUPTCY (JO|NT) CASE NO.17-1212-6,
MONEYGRAM WAS LlSTED ON OUR DEBTORS LlST OF VALID CLA|MS FOR $ 70, 078.13 PLUS DAMAGES
OF $ 30,000,000.00. (EXH|BIT E). DUR|NG THIS F|ASCO MONEYGRAM HAS G|VEN US THE RUN AROUND
W|TH ALL OTHER CLASS ACT|ON EFFORTS. LASTLY, MONEYGRAM HAS V|OLATED ALL 50 STATES
DECEPT|VE PRACT|CES ACTS, ESPEC|ALLY ILLINO|S STATE LAW, VW-IERE THE FRAUD TRANSP|RED
OR "ILL|NOIS CONSUMER FRAUD AND DECEPT|VE BUS|NESS PRACTICES ACT, 815 |LCS 505/1, et
Seq.(EXH|B|T F). F|NALLY, "THE DODD FRANK WALL STREET REFORM AND CONSUMER PROTECTlON
ACT". T|TLE X. (EXH|B|T G).

V. Certii`lcation and Closing

Under Federal Rule of Civil Procedure ll, by signing below, l certify to the best of my knowledge, information,
and belief that this complaint: (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identitied, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attomey

l agree to provide the Clerk’s 0ffice with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on tile with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

   
   

Signature of Plaintiff

   

Printed Name of Plainti

B. For Attorneys 0

Date of signing:

M. LEATO-PRO-SE LAUR|NA T. LEATO -PRO-SE

       

 

 

Signature of Attomey

 

Printed Name of Attomey

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

